DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/20/2021
Allowable Subject Matter
Claims 1-6 and 10-22 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a light emitting element comprising a p-side nitride semiconductor layer having a resistance of a peripheral portion of the p-side nitride semiconductor layer higher than a resistance of an area inside of the peripheral portion in a top view, a first protective layer in direct contact with an upper face of the p- side nitride semiconductor layer in a region corresponding to the peripheral portion of the p-side nitride semiconductor layer, and a current diffusion layer in direct contact with an upper face of the p-side nitride semiconductor layer in a region corresponding to the area inside of the peripheral portion, wherein the current diffusion layer does not overlap the first protective layer in a top view in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a light emitting element comprising a p-side nitride semiconductor layer having a resistance of a peripheral portion of the p-side nitride semiconductor layer higher than a resistance of an area inside of the peripheral portion in a top view, a first protective layer in direct contact with an upper face of the p- side nitride semiconductor layer in a region corresponding to the peripheral portion of the p-side nitride semiconductor layer, wherein a concentration of hydrogen in the p-side nitride semiconductor layer at the peripheral portion is higher than a concentration of hydrogen in the p-side nitride semiconductor layer at the area inside of the peripheral portion in combinations with other claim limitations as required by claim 22.
The dependent claims 2-6 and 10-21 are allowable by virtue of the dependence upon the independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891